NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

BP AUTO GROUP, LLC d/b/a
HACKETTSTOWN HYUNDAI, PICON
AUTO GROUP, LLC d/b/a NEWTON
KIA, PICON AUTO, LLC d/b/a                                      Civ. No. 18-12510
TACONIC KIA,
                                                                MEMORANDUM ORDER
                     Plaintiffs,

         v.

THE REYNOLDS AND REYNOLDS
COMPANY,

                     Defendant.

THOMPSON, U.S.D.J.

        IT APPEARING that Defendant files a Motion to Confirm Arbitration Award (ECF No.

25) and it further

        APPEARING that there is a pending appeal in this case before the Third Circuit (See

Notice of Appeal, ECF No. 16; see also 3d Cir. Case No. 19-1064); and it further

        APPEARING that the pending appeal divests this Court of jurisdiction, see Venen v.

Sweet, 758 F.2d 117, 120 (3d Cir. 1985) (“As a general rule, the timely filling of a notice of

appeal is an event of jurisdictional significance, immediately . . . divesting a district court of its

control over those aspects of the case involved in the appeal.”) (citing Griggs v. Provident

Consumer Discount Co., 459 U.S. 56, 58 (1982)); Jama v. Esmor Corr. Servs., Inc., 2005 WL

2901899, at *4 (D.N.J. 2005) (relinquishing jurisdiction where the question of appealability is

itself before the circuit court); see also Thomas v. Ne. Univ., 470 F. App’x 70, 71–72 (3d Cir.

2012) (upholding district court’s denial of motions while appeal was pending);



                                                   1
       IT IS on this 14th day of June, 2019,

       ORDERED that the Court RESERVES on the Motion to Confirm Arbitration Award

(ECF No. 25) pending appeal, and it is further

       ORDERED that this case is STAYED pending appeal.



                                                      /s/ Anne E. Thompson
                                                     ANNE E. THOMPSON, U.S.D.J.




                                                 2
